Citation Nr: 0821969	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-37 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The veteran did not serve in combat.

2.  PTSD was not shown in service and was first manifested 
many years following discharge from service.

3.  While the veteran is currently diagnosed with PTSD, the 
diagnosis is not based upon a corroborated inservice 
stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in an April 2005 letter pursuant to the 
VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  He 
was advised to identify any evidence in support of the claim.  
In addition, he was informed of the responsibility to 
identify or submit evidence directly to VA.  He was advised 
that the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed condition.  

For the above reasons, the Board finds that the RO's notice 
in the April 2005 letter substantially complied with 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified VA outpatient 
treatment records from January 2005 and March 2005.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  
II. Service Connection for PTSD

The veteran contends that PTSD was incurred as a result of 
exposure to traumatic experiences while serving in the 
Republic of Vietnam.  In particular, he alleges stress 
associated with two incidents while serving as a mess hall 
truck driver for the army.  First, he alleges that in May 
1970, he shot a Vietnamese civilian because the civilian 
threw what the veteran thought to be a grenade into his truck 
but later found to be a rock.  Second, the veteran alleges 
that while dropping off civilian mess hall workers in the 
town of Vinh Long, a satchel bomb exploded, killing three of 
the civilian mess hall workers.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Particular to claims for PTSD, a claimant must also establish  
the following: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2008); see Pentecost v.  
Principi, 16 Vet. App. 124, 126 (2002).

If a veteran engaged in combat and the claimed stressor is 
combat related, the veteran's lay testimony is generally 
sufficient to establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C. § 1154(b); Collette v.  
Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Moran v. Peake, No. 
07-7163 (C.A. Fed., May 2, 2008) ("engaged in combat with 
the enemy" under § 1154(b) requires that the veteran 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality, as determined on a case-by-case basis.); 38 
C.F.R. § 3.304(f)(1).  

However, claimants whose purported inservice stressors are 
not related to combat or prisoner-of-war experience must 
present "credible supporting evidence that the claimed 
inservice stressor occurred."  38 C.F.R. § 3.304(f); see  
Pentecost, 16 Vet. App. at 127.  The credible supporting 
evidence need not be found in the service records, and this 
requirement does not demand "that there be corroboration of 
every detail including the appellant's personal 
participation."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

In this matter, a current diagnosis of PTSD is of record, and 
is found in both January 2005 and March 2005 VA outpatient 
treatment records.  However, neither record specifically 
relates the current PTSD diagnosis to events that allegedly 
occurred during the veteran's military service in the 
Republic of Vietnam.  Nevertheless, as the veteran has a 
current diagnosis of PTSD, the sufficiency of  the alleged 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Thus, the question is whether the veteran engaged in 
combat with the enemy or experienced an inservice stressor 
upon which the diagnosis of PTSD is predicated.  

Turning to the evidence of record, the evidence does not show 
that the veteran served in combat.  His DD-214 record shows 
service in the Republic of Vietnam from March 24, 1969 to 
February 10, 1971.  It does not show, however, that he served 
in a combat capacity nor was the  recipient of medals 
indicative of combat service.  Rather, it shows a primary 
military occupational specialty of "Cook."  Available 
service medical records and service personnel records do not 
show service in combat.  As such, the Board finds that the 
veteran did not serve in combat.  

In addition, the Board finds that there is insufficient 
credible supporting evidence to substantiate the alleged 
stressors.  A July 2006 response from the Center for Unit 
Records Research (CURR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) does not indicate 
the veteran's participation, or the veteran's unit's 
participation, in combat.  The CURR response indicates that 
the PTSD request on behalf of the veteran had not been 
researched because the killing of civilians is extremely 
difficult to verify.  To research this incident, an official 
report would have had to have been written and filed, as an 
incident not reported cannot be verified.  Since the request 
was not valid for JSRRC purposes, it was closed in the JSRRC 
database.

In finding that there is insufficient evidence to corroborate 
the alleged stressors, the Board has carefully considered the 
January 2005 and March 2005 mental health evaluations.  In 
the January 2005 mental health evaluation, a VA psychologist 
stated that the veteran has a history of untreated PTSD and 
the veteran related that he has flashbacks from the Republic 
of Vietnam, weird dreams, poor sleep, often feels annoyed, 
experiences stress, and cannot focus at times at work.  In 
the March 2005 mental health evaluation, the veteran related 
that he has symptoms of PTSD including intrusive memories of 
stressful events, flashbacks, nightmares, avoidance, 
isolation, hyperactive startled response, feels on guard, and 
feels irritable.  The veteran was diagnosed as having PTSD. 

While the January 2005 and March 2005 VA mental health 
evaluations confirm that the veteran continues to suffer from 
PTSD, the Board notes that the determination as to whether an 
alleged incident in service occurred is a factual, not a 
medical, determination.  Accordingly, the Board may not rely 
solely upon the January 2005 and March 2005 VA mental health 
evaluations to corroborate the alleged stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  (The requirements in 
§ 3.304(f) for a "link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor" and for "credible supporting evidence that the 
claimed inservice stressor actually occurred" indicate that 
something more than medical nexus evidence is required to 
fulfill the requirement for "credible supporting 
evidence").

Similarly, although the veteran may believe that PTSD is due 
to stressful events during service, a "noncombat veteran's 
testimony alone is insufficient proof of a stressor."  Id.

The Board further notes that the record does not contain a 
basis for further development.  The veteran's allegations 
were investigated by CURR, and based on CURR's review, the 
PTSD request on the behalf of the veteran was not researched 
because of the difficulty of verifying the killing of 
civilians as an official report would have had to have been 
written and filed.  Moreover, since the incidents were not 
reported, they cannot be verified.  
In sum, given the lack of evidence showing combat service or 
sufficient evidence corroborating the purported PTSD 
stressors, the preponderance of the evidence is against the 
claim, and the claim must be denied.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


